UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2135



ENNIO MANOLO DE LEON ESTRADA,

                                                        Petitioner,

          versus


JULIE L. MYERS, Assistant Secretary; ALBERTO
R. GONZALES, Attorney General,

                                                       Respondents.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-794-351; A73-524-000)


Submitted:   May 4, 2007                    Decided:   June 6, 2007


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Linda A. Dominguez, L A DOMINGUEZ LAW, LLC, Baltimore, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, Papu
Sandhu, Senior Litigation Counsel, Daniel J. Davis, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ennio Manolo De Leon Estrada, a native and citizen of

Guatemala, petitions for review of the reinstatement of an order of

deportation entered in 1995.    Soon after his deportation, Estrada

illegally reentered the United States.      Estrada was arrested in

2006 during an interview regarding his application for adjustment

of status.    The prior order of deportation was reinstated pursuant

to 8 U.S.C. § 1231(a)(5) (2000), 8 C.F.R. § 1241.8 (2006).   Estrada

seeks review of this order.

             Under 8 U.S.C. § 1231(a)(5), the Attorney General may

reinstate a prior order of removal from its original date, and the

order “is not subject to being reopened or reviewed . . . .”     Our

examination of the record convinces us that this statute was

properly applied to Estrada. See Fernandez-Vargas v. Gonzales, 126

S. Ct. 2422, 2425 (2006) (holding § 1231(a)(5) has no improper

retroactive effect when applied to an alien who was deported and

who illegally returned before the effective date of the statute);

Velasquez-Gabriel v. Crocetti, 263 F.3d 102, 108-10 (4th Cir. 2001)

(same).   Therefore, under the plain language of the statute, we

lack jurisdiction to review the reinstated order of removal.

             We deny the petition for review.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                 - 2 -
        PETITION DENIED




- 3 -